        Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 1 of 58



Timothy J. Preso
Amanda D. Galvan
Earthjustice
P.O. Box 4743
Bozeman, MT 59722-4743
(406) 586-9699
Fax: (406) 586-9695
tpreso@earthjustice.org
agalvan@earthjustice.org

Attorneys for Plaintiffs

                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 CENTER FOR BIOLOGICAL                         )
 DIVERSITY; CONSERVATION                       )
 NORTHWEST; DEFENDERS OF                       )
 WILDLIFE; FRIENDS OF THE                      )
 CLEARWATER; GREATER                           )
 YELLOWSTONE COALITION; IDAHO                  ) Case No. CV 20–181–M–DWM
 CONSERVATION LEAGUE; JACKSON                  )
 HOLE CONSERVATION ALLIANCE;                   )
 KLAMATH-SISKIYOU WILDLANDS                    )   FIRST AMENDED
 CENTER; ROCKY MOUNTAIN WILD;                  )   COMPLAINT FOR
 and SIERRA CLUB,                              )   DECLARATORY AND
                                               )   INJUNCTIVE RELIEF
                 Plaintiffs,                   )
                                               )
         v.                                    )
                                               )
 DAVID BERNHARDT, Secretary, U.S.              )
 Department of the Interior, in his official   )
 capacity; AURELIA SKIPWITH, Director,         )
 U.S. Fish and Wildlife Service, in her        )
 official capacity; and UNITED STATES          )
 FISH AND WILDLIFE SERVICE,                    )
                                               )
                 Defendants.                   )
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 2 of 58



                               INTRODUCTION

      1.    Pursuant to Federal Rule of Civil Procedure 15(a)(1), Plaintiffs hereby

file this first amended complaint. This case challenges the United States Fish and

Wildlife Service’s (“Service”) decision on October 13, 2020 to withdraw the

proposed rule to list the distinct population segment of the North American

wolverine occurring in the contiguous United States as a threatened species under

the Endangered Species Act (“ESA”), 16 U.S.C. § 1531 et seq. 85 Fed. Reg.

64,618 (Oct. 13, 2020) (“Withdrawal”).

      2.    In the lower-48 United States, the wolverine is a rare and elusive

resident of high mountain wilderness landscapes. Wolverines are adapted to live in

high-altitude and high-latitude ecosystems characterized by deep snow and cold

temperatures. Deep snow is particularly important for wolverine reproduction, but

wolverines of both sexes rely on these same cold, snowy areas year-round.

      3.    Wolverines once ranged across the entire northernmost tier of the

United States from Maine to Washington and southward down the spines of the

major Western mountain ranges as far as California and New Mexico. Today,

wolverine populations exist in the lower-48 states only in the Northern Rocky

Mountain regions of Idaho, Montana, and Wyoming, in the Cascade Mountains of

Washington, and in a single mountainous region of northeastern Oregon.




                                         1
        Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 3 of 58



Biologists estimate that, in total, the lower-48 wolverine population consists of no

more than 300 individuals.

      4.     The few wolverines occupying the lower-48 states face a significant

threat of habitat loss in a warming climate. This threat of habitat loss is

compounded by other threats facing the wolverine population in the lower-48

states, including highly isolated and fragmented habitat, extremely low population

numbers, incidental trapping, and disturbance from winter recreation activities that

disrupt wolverine habitat use.

      5.     The wolverine’s low population numbers and fragmented habitat in

the lower-48 states, together with the species’ reliance on snowy alpine landscapes

that are rapidly disappearing due to climate change, have given rise to efforts by

members of the public, including the Plaintiffs here, to obtain new protections for

the wolverine under the ESA. In response, the Service has repeatedly refused to

apply the ESA’s protections to the wolverine, giving rise to a two-decade saga in

which the public’s repeated attempts to secure needed legal protections for this

imperiled species have met with ongoing resistance from the Service. As a result,

judicial intervention repeatedly has been required to compel the Service to take the

actions required by the ESA. In every case in which the Service’s actions have

faced legal challenge during this saga, the agency has either lost on the merits or

declined to defend its actions and instead entered into a settlement requiring the



                                           2
         Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 4 of 58



agency to re-evaluate wolverine listing under the ESA. This record of judicial

rejection of the Service’s actions includes this Court’s 2016 ruling in Defenders of

Wildlife v. Jewell, 176 F. Supp. 3d 975, 1011 (D. Mont. 2016), in which this Court

invalidated a prior effort by the Service to withdraw the proposed wolverine listing

rule.

        6.   Now, judicial intervention to remedy the Service’s unlawful conduct

is once again required. In its most recent Withdrawal decision, the Service again

sidestepped its legal obligations. The Service’s Withdrawal disregarded the best

available scientific information, reached irrational conclusions, arbitrarily

dismissed significant threats to the wolverine’s survival, and ultimately violated

the ESA. Accordingly, Plaintiffs return to this Court for relief.

        JURISDICTION, VENUE AND ADMINISTRATIVE REMEDIES

        7.   Plaintiffs bring this action pursuant to the Endangered Species Act, 16

U.S.C. § 1540(g)(1)(C), which waives the Defendants’ sovereign immunity. This

Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. § 1331 (federal

question) and 16 U.S.C. § 1540(g)(1)(C) (ESA citizen-suit provision), and may

issue a declaratory judgment and further relief pursuant to 16 U.S.C. §

1540(g)(1)(C) and 28 U.S.C. §§ 2201-02.

        8.   Venue is proper in this District under 28 U.S.C. § 1391 because a

substantial part of the ESA violations alleged in this complaint occurred in this



                                          3
        Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 5 of 58



District and a significant number of the remaining wolverines impacted by the

Service’s unlawful conduct are located in this District.

      9.      Plaintiffs provided Defendants with 60 days’ written notice of

Plaintiffs’ intent to sue on October 13, 2020, as required by 16 U.S.C. §

1540(g)(2).

                                      PARTIES

      10.     Plaintiff Center for Biological Diversity (the “Center”) is a nonprofit

organization dedicated to the preservation, protection and restoration of

biodiversity, native species and ecosystems. The Center was founded in 1989 and

is based in Tucson, Arizona, with offices throughout the country. The Center

works through science, law, and policy to secure a future for all species, great or

small, hovering on the brink of extinction. The Center is actively involved in

species and habitat protection issues and has more than 74,000 members

throughout the United States and the world. The Center brings this action on its

own institutional behalf and on behalf of its members. Many of the Center’s

members reside in, explore and enjoy mountain landscapes in the lower-48 states

occupied by wolverines.

      11.     Plaintiff Conservation Northwest is a non-profit conservation

organization based in Bellingham, Washington. Conservation Northwest was

founded in 1988 and now has more than 15,000 members and supporters.



                                           4
        Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 6 of 58



Conservation Northwest seeks to maintain the ecological integrity of the

Northwest’s wildlands and advocates for protection of imperiled wildlife such as

the lynx, the fisher, and the wolverine.

      12.    Plaintiff Defenders of Wildlife (“Defenders”) is a non-profit

conservation organization based in Washington, D.C., with offices across the

country. Defenders has more than 1 million members and supporters across the

nation, many of whom reside within the historic and current range of the

wolverine. Defenders is dedicated to protecting and restoring all native wild

animals and plants in their natural communities. Defenders has invested time and

resources protecting the wolverine and its habitat, including advocating for

monitoring and conservation of the species, and for listing the wolverine as an

endangered or threatened species under the ESA. In addition, Defenders regularly

publishes information regarding species, including the wolverine, for the use of its

members and the public.

      13.    Plaintiff Friends of the Clearwater (“Friends”) is a non-profit

conservation organization based in Moscow, Idaho. Friends is dedicated to

protecting the National Forests and public lands of the Greater Salmon-Selway

Ecosystem in central Idaho. Friends has actively advocated for protection of the

wolverine by sponsoring free public-education presentations about the wolverine in

Idaho, publishing articles about the wolverine in its newsletter, gathering



                                           5
           Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 7 of 58



wolverine sightings information from the public agencies in the region, and

participating in public-involvement processes that affect wolverines and their

habitat.

      14.      Plaintiff Greater Yellowstone Coalition (“GYC”) is a conservation

organization dedicated to protecting and restoring the Greater Yellowstone

Ecosystem and the unique quality of life it sustains. Formed in 1983, GYC is a

non-profit corporation and has approximately 90,000 supporters. Central to

GYC’s mission is maintaining the Greater Yellowstone Ecosystem’s signature

populations of rare and imperiled wildlife, including the wolverine.

      15.      Plaintiff Idaho Conservation League (“ICL”) is a non-profit

conservation organization based in Boise, Idaho, that seeks to preserve Idaho’s

clean water, wilderness and quality of life through citizen action, public education,

and professional advocacy. ICL was founded in 1973 and today has approximately

10,000 members. ICL seeks to preserve Idaho’s wildlife habitat for a variety of

species, including the wolverine.

      16.      Plaintiff Jackson Hole Conservation Alliance is a non-profit

conservation advocacy organization based in Jackson, Wyoming with more than

2,000 supporters. The Jackson Hole Conservation Alliance works to protect the

wildlife, wild places, and community character of Jackson Hole by empowering

the whole community to live in balance with nature.



                                           6
        Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 8 of 58



      17.    Plaintiff Klamath-Siskiyou Wildlands Center (“KS Wild”) is a non-

profit organization incorporated in Oregon with offices in Ashland and Williams,

Oregon. KS Wild has 3,500 members in more than 10 states, with most members

concentrated in southern Oregon and northern California. KS Wild advocates for

the forests, wildlife, and waters of the Rogue and Klamath Basins, and works to

protect and restore the extraordinary biological diversity of the Klamath-Siskiyou

region of southwest Oregon and northwest California. KS Wild uses

environmental law, science, education, and collaboration to help build healthy

ecosystems and sustainable communities.

      18.    Plaintiff Rocky Mountain Wild is a non-profit wildlife conservation

organization based in Denver, Colorado, and has more than 7,600 members and

supporters. Rocky Mountain Wild works to protect the biological diversity of the

Rocky Mountain West, and monitors the status of more than 500 species and

conserves core habitats that sustain wildlife and native plants.

      19.    Plaintiff Sierra Club is a national nonprofit organization with 67

chapters and about 830,000 members dedicated to exploring, enjoying, and

protecting the wild places of the Earth; to practicing and promoting the responsible

use of the Earth’s ecosystems and resources; to educating and enlisting humanity

to protect and restore the quality of the natural and human environment; and to

using all lawful means to carry out these objectives.



                                          7
        Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 9 of 58



      20.    Plaintiffs’ members and staff seek to observe, photograph, and study

the wolverine and/or signs of the wolverine’s presence in its native habitat.

Members and staff of the plaintiff organizations also live and/or recreate

throughout the current and historic range of the wolverine. Plaintiffs use and

enjoy, on a continuing and ongoing basis, the habitat of the wolverine and the

larger ecosystem upon which it depends. Plaintiffs derive aesthetic, recreational,

scientific, inspirational, educational, and other benefits from these activities.

      21.    An integral aspect of Plaintiffs’ interest in the wolverine is the

expectation and knowledge that the wolverine is present in its native range.

Members of each of the Plaintiff groups have conservation and aesthetic interests

in the continued existence of wolverines in the lower-48 United States in part

because the reclusive wolverine is a living symbol of our nation’s remaining

wilderness. As the pioneering American wildlife biologist and conservationist

Olaus Murie once wrote, “I wonder if there is another inhabitant of northern

wilderness that so excites the imagination.” Olaus, Murie, A Field Guide to

Animal Tracks 66 (2d ed. 1974). Murie described coming upon a wolverine trail

in an early winter snowfall: “Merely seeing those tracks in the snow made it a red-

letter day.” Id. at 68. Plaintiffs have an interest in preserving the possibility of

such experiences and activities in the future. Plaintiffs’ interest in the wolverine is

entirely dependent on the continued existence of a sustainable wolverine



                                           8
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 10 of 58



population in the wild. Plaintiffs’ members and staff have participated in efforts to

protect and preserve the habitat essential to the continued survival of the

wolverine.

      22.    The legal violations alleged in this complaint cause direct injury to the

aesthetic, conservation, recreational, inspirational, educational, and wildlife

preservation interests of the Plaintiffs and members of the Plaintiff organizations.

These are actual, concrete injuries to Plaintiffs, caused by Defendants’ failure to

comply with the ESA and its implementing regulations and policies. These

injuries would be redressed by the relief requested in this complaint. Plaintiffs

have no other adequate remedy at law.

      23.    Defendant David Bernhardt is the United States Secretary of the

Interior. In that capacity, Secretary Bernhardt has supervisory responsibility over

the Service. The Secretary of the Interior is the federal official vested with

responsibility for properly carrying out the ESA with respect to terrestrial

mammals such as the wolverine. Defendant Bernhardt is sued in his official

capacity.

      24.    Defendant Aurelia Skipwith is the Director of the United States Fish

and Wildlife Service. Defendant Skipwith is sued in her official capacity.

      25.    Defendant United States Fish and Wildlife Service is a federal agency

within the Department of Interior. The Service is responsible for administering the



                                           9
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 11 of 58



ESA with respect to terrestrial wildlife such as wolverines, including species

listing determinations under ESA Section 4.

                      THE ENDANGERED SPECIES ACT

      26.     The ESA was enacted to “provide a program for the conservation of . .

. endangered species and threatened species” and to “provide a means whereby the

ecosystems upon which endangered species and threatened species depend may be

conserved.” 16 U.S.C. § 1531(b).

      27.     The ESA is a call to species protection: a commitment, in the words of

the U.S. Supreme Court, “to halt and reverse the trend toward species extinction—

whatever the cost,” Tennessee Valley Auth. v. Hill, 437 U.S. 153, 154 (1978), by

rejecting the “economic growth and development untempered by adequate concern

and conservation” that gave this country its legacy of extinctions, 16 U.S.C. §

1531(a)(1).

      28.     To be protected by the ESA’s conservation program, a species must

first be listed under the ESA as endangered or threatened. The ESA defines

“endangered species” as “any species which is in danger of extinction throughout

all or a significant portion of its range.” Id. at § 1532(6). A “threatened species” is

“any species which is likely to become an endangered species within the

foreseeable future throughout all or a significant portion of its range.” Id. at §

1532(20). To achieve the goal of conserving threatened and endangered species,



                                          10
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 12 of 58



section 4 of the ESA requires the Secretary of the Interior to determine whether a

species is threatened or endangered, 16 U.S.C. § 1533(a)(l), designate critical

habitat for the species, id. at § 1533(a)(3), and promulgate a recovery plan for the

species, id. at § 1533(f).

      29.    The ESA defines the term “species” to include “any distinct

population segment of any species of vertebrate fish or wildlife which interbreeds

when mature.” Id. at § 1532(16). Thus, the Service can list as endangered or

threatened a distinct population segment of a vertebrate species.

      30.    In this regard, the ESA’s text and legislative history reflect a

“consistent policy decision by Congress that the United States should not wait until

an entire species faces global extinction before affording a domestic population

segment of a species protected status.” Sw. Ctr. for Biological Diversity v.

Babbitt, 926 F. Supp. 920, 924 (D. Ariz. 1996). Indeed, in establishing that a

species may be deemed endangered or threatened based on threats “throughout . . .

a significant portion of its range,” Congress sought to provide for “the possibility

of declaring a species endangered within the United States where its principal

range is in another country, such as Canada or Mexico, and members of that

species are only found in this country insofar as they exist on the periphery of their

range.” H.R. Rep. No. 93-412, 10 (1973). Moreover, in authorizing the listing of

distinct population segments (“DPSs”) under the ESA, Congress recognized “that



                                          11
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 13 of 58



there may be instances in which the Service should provide for different levels of

protection for populations of the same species. For instance, the U.S. population of

an animal should not necessarily be permitted to become extinct because the

animal is more abundant elsewhere in the world.” S. Rep. No. 96-151, 96th Cong.,

1st Sess. (1979), reprinted in A Legislative History of the Endangered Species Act,

97th Cong., 2d Sess. 1397 (1982). This statutory authority to provide differing

levels of protection to different populations is a key feature of the ESA. Many of

the most prominent species protected under the ESA, including the grizzly bear

and bald eagle, were listed as populations in the lower-48 states despite the

presence of more robust populations in Alaska and Canada.

      31.    Congress did not define “distinct population segment,” or “DPS,” in

the ESA, and the term has no generally accepted scientific meaning. See Nat’l

Ass’n of Home Builders v. Norton, 340 F.3d 835, 842 & n.8 (9th Cir. 2003). In

1996, the Service issued a policy interpreting the phrase “distinct population

segment” that requires consideration of the discreteness of the population segment

in relation to the remainder of the species to which it belongs; the significance of

the population segment to the species to which it belongs; and the population

segment’s conservation status in relation to the Act’s standards for listing. 61 Fed.

Reg. 4,722, 4,725 (Feb, 7, 1996).




                                          12
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 14 of 58



      32.    With respect to the discreteness element, “[t]he standard established

for discreteness is simply an attempt to allow an entity given DPS status under the

Act to be adequately defined and described.” Id. at 4,724. A population may be

discrete if it meets one of the following conditions:

             a. It is markedly separated from other populations of the same taxon
                as a consequence of physical, physiological, ecological, or
                behavioral factors. Quantitative measures of genetic or
                morphological discontinuity may provide evidence of this
                separation.
             b. It is delimited by international governmental boundaries within
                which differences in control of exploitation, management of
                habitat, conservation status, or regulatory mechanisms exist that
                are significant in light of section 4(a)(1)(D) of the Act.

Id. at 4,725. In determining a population’s significance, the Service’s evaluation

may include:

             a. Persistence of the discrete population segment in an ecological
                setting unusual or unique for the taxon;
             b. Evidence that loss of the discrete population would result in a
                significant gap in the range of the taxon;
             c. Evidence that the discrete population segment represents the only
                surviving natural occurrence of a taxon that may be more abundant
                elsewhere as an introduced population outside its historic range, or
             d. Evidence that the discrete population segment differs markedly
                from other populations of the species in its genetic characteristics.

Id. Significance is to be considered “in light of Congressional guidance” and may

be established based on, “but is not limited to,” the above listed factors. Id.




                                          13
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 15 of 58



      33.    In making decisions to list a species, including a DPS, the ESA

requires the Service to “determine whether the species is an endangered species or

a threatened species because of any of the following factors:

             a. the present or threatened destruction, modification, or curtailment
                of its habitat or range;
             b. overutilization for commercial, recreational, scientific, or
                educational purposes;
             c. disease or predation;
             d. the inadequacy of existing regulatory mechanisms; or
             e. other natural or manmade factors affecting its continued
                existence.”

16 U.S.C. § 1533(a)(1).

      34.    The Service must make its listing determinations “solely on the basis

of the best scientific and commercial data available . . . after conducting a review

of the status of the species.” Id. at § 1533(b)(1)(A).

                                THE WOLVERINE

      35.    The wolverine (Gulo gulo) is the largest terrestrial member of the

weasel family. In attempting to describe the wolverine, the early American

naturalist Ernest Thompson Seton said as follows:

      The wolverine is a tremendous character . . . a personality of unmeasured
      force, courage, and achievement so enveloped in a mist of legend,
      superstition, idolatry, fear, and hatred, that one scarcely knows how to begin
      or what to accept as fact. Picture a weasel—and most of us can do that, for
      we have met the little demon of destruction, that small atom of insensate
      courage, that symbol of slaughter, sleeplessness, and tireless, incredible
      activity—picture that scrap of demoniac fury, multiply that mite by some
      fifty times, and you have the likeness of a wolverine.



                                          14
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 16 of 58



Lives of Game Animals (1928).

      36.    Adult wolverines normally weigh 20 to 40 pounds and are three to

four feet long. Wolverines typically exhibit a thick, glossy, dark-brown coat of fur,

often with a pale buff stripe running laterally from the shoulders along the animal’s

side and crossing the rump just above a long, bushy tail.

      37.    Wolverines once ranged across the northernmost tier of the United

States from Maine to Washington, and south into the Adirondacks of New York,

the Rocky Mountains as far south as New Mexico, and the Sierra Nevada-Cascade

and Siskiyou Mountains as far south as California. Today, the wolverine has been

eliminated from all but a fragment of this historic range by the destruction of its

wilderness habitat and trapping and poisoning by European-American settlers.

Wolverines were extirpated from the upper Midwest states by the early 1900s, and

from the Northeast shortly thereafter. Although lone male wolverines have within

the past 10 years traveled to California and Colorado, today wolverine populations

are known to exist in the contiguous United States only in the Rocky Mountain

regions of Idaho, Montana, and Wyoming, in the Cascade Mountains of

Washington, and in the Wallowa Mountains of northeastern Oregon.

      38.    Individual wolverines require large home ranges to access sufficient

food to sustain themselves throughout the year, with the size of those ranges

varying by habitat and food conditions, age, and gender. Home ranges of studied



                                          15
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 17 of 58



wolverines in Idaho averaged approximately 1,522 square kilometers for adult

males and 384 square kilometers for adult females. In northwest Montana, adult

males had home ranges of 422 square kilometers, while females occupied ranges

averaging 288 square kilometers.

      39.    Wolverines primarily rely on scavenging ungulates killed by other

predators or by natural causes such as disease, injury, or weather. Wolverines also

prey on rodents and other small mammals, and are capable of taking even large

ungulates such as deer, elk, and moose as live prey when the opportunity arises.

      40.    Wolverines have a low reproductive rate. Female wolverines attain

sexual maturity at about 15 months, but fewer than half of potentially reproducing

females actually produce young, known as kits, in any given year. Wolverine litter

size averages two to three kits in the years when a female does give birth. On

average, an Idaho study found that wolverines reproduced at a rate of less than one

kit per female per year.

      41.    Available information indicates that the wolverine population in the

lower-48 United States is significantly imperiled with extinction. This state of

imperilment begins with the wolverine’s scattered and fragmented population

status. Wolverines within the contiguous United States currently exist as a

“metapopulation,” or “a network of semi-isolated subpopulations” that “require

some level of regular or intermittent migration and gene flow” to maintain



                                         16
         Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 18 of 58



population integrity and genetic viability. Threatened Status for the Distinct

Population Segment of the North American Wolverine Occurring in the

Contiguous United States; Proposed Rule, 78 Fed. Reg. 7,864, 7,867 (Feb. 4,

2013).

      42.     Further, while the wolverine’s total population in the lower-48 states

is extremely small, the “effective population size” of the lower-48 wolverine

population—meaning the portion of the population that engages in reproductive

activities and thereby passes on its genes to the next generation—is even smaller.

The effective population of wolverines in the Northern Rocky Mountains, which is

the largest population in the contiguous United States, was estimated in 2009 (the

most recent estimate) to be only 35 individuals. 85 Fed. Reg. at 64,639. This is

well below the population level that the best available science shows to be

necessary to preserve both short-term and long-term genetic diversity and viability.

78 Fed. Reg. at 7,884.

      43.     Wolverines are an elusive species that is difficult to track and count.

Alarmingly, however, monitoring information suggests that wolverine populations

have declined or vanished in some mountain ranges in the Northern Rockies

compared to population levels monitored from 2001-2010.

      44.     Wolverines are a snow-dependent species and generally select as

habitat areas that are cold and receive enough winter precipitation to reliably



                                          17
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 19 of 58



maintain deep, persistent snow late into the spring season. This relationship with

snow is particularly important for female reproductive denning, and snow cover

during the wolverine denning period (February through May) appears to be

essential for successful wolverine reproduction at the southern end of the species’

range in the lower-48 states. Although the precise reasons why female wolverines

choose den sites in deep snow are not known, scientists hypothesize that a den dug

deep below the surface of the snow provides protection from extreme cold in the

early spring and also protects young kits from predators. Regardless of the

mechanism, it is clear that the correlation between spring snow and female

reproductive dens is extremely tight: the most comprehensive study (Copeland, et

al. (2010)) found that every one of the 562 verified wolverine den sites in North

America and Scandinavia occurred in snow.

      45.    Furthermore, the correlation with snow extends beyond the denning

season—“[w]olverine year-round habitat use also takes place almost entirely

within the area defined by deep persistent spring snow.” 78 Fed. Reg. at 7,868

(citing Copeland, et al. (2010)). Indeed, according to the Copeland, et al. (2010)

study, 95 percent of worldwide summer wolverine observations and 89 percent of

year-round observations fell within an area that tended to have persistent spring

snowpack. Copeland, et al. (2010) at 239. Another model of wolverine habitat,

using a different method, coincides more than 96 percent with this snow-driven



                                         18
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 20 of 58



model. See Inman, et al. (2013) at 283. Wolverines of both sexes rely on these

cold, snowy areas year round, perhaps because snow helps provide “refrigeration”

for the carcasses that wolverines feed on, and perhaps also because there is less

competition for food in these cold, harsh regions.

      46.    Given the wolverine’s extensive reliance on areas defined by deep,

persistent snow, a warming climate presents a significant threat to wolverine

habitat. The most authoritative study of how wolverines’ habitat might shift with a

changing climate was done by McKelvey, et al. (2011). This study used a

combination of scientifically accepted global climate models to project the impacts

of changing temperature and precipitation on the wolverine habitat defined by

Copeland, et al. (2010). The McKelvey, et al. (2011) model predicts that “31

percent of current wolverine habitat in the contiguous United States will be lost

due to climate warming by . . . 2045” and “[t]hat loss expands to 63 percent of

wolverine habitat by . . . 2085.” 78 Fed. Reg. at 7,876 (citing McKelvey, et al.

(2011)). Because “deep snow maintained through the denning period is required

for wolverines to successfully live and reproduce,” id. at 7,874-75, this severe

decline in spring snow is likely to have a significant detrimental impact on the

reproduction and survival of the species. Moreover, these severe habitat declines

will have the effect of “reducing the number of wolverines that can be supported

by available habitat and reducing the ability of wolverines to travel between



                                         19
          Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 21 of 58



patches of suitable habitat,” with negative consequences for gene flow and genetic

viability. Id. at 7,877.

      47.      This projected habitat loss would render remaining wolverine habitat

significantly smaller and more fragmented, which would threaten to cause decline

of the wolverine’s already small total and effective population size along with

greater isolation of remaining wolverine subpopulations.

            WOLVERINES AND THE ENDANGERED SPECIES ACT

I.    WOLVERINE LISTING HISTORY

      48.      This case presents the most recent chapter in a 20-year-long campaign

by members of the public, including the Plaintiffs here, to respond to these threats

by securing new legal protections for the wolverine under the ESA. The Service

has resisted this campaign at virtually every step along the way, offering a series of

meritless rejections and evasions to avoid deeming the wolverine a threatened

species in the lower-48. The Service’s position has grown ever more illegitimate

and tenuous over the years, with the agency going so far in its most recent action as

to repeat an unjustified tactic—deeming the lower-48 wolverine population an

unlistable entity—that the Service refused even to defend when it was attempted

before.

      49.      This saga began on July 14, 2000, when various conservation

organizations, including certain of the Plaintiffs here, submitted to the Service a



                                          20
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 22 of 58



petition to list the wolverine within the contiguous United States as a threatened or

endangered species under the ESA and to designate critical habitat for the species.

      50.    After more than two years of agency inaction, several conservation

organizations in October 2002 sued the Service in this Court for failure to make a

90-day finding on the wolverine listing petition as required by 16 U.S.C. §

1533(b)(3)(A). As a consequence of that lawsuit, FWS published a negative 90-

day finding in October 2003. 68 Fed. Reg. 60,112 (Oct. 21, 2003).

      51.    In response, in June 2005, conservation organizations again sued the

Service in this Court, this time challenging the Service’s negative 90-day finding.

In September 2006, this Court held that the Service’s negative 90-day finding was

unlawful and ordered the Service to prepare a 12-month finding on the wolverine

listing petition. Defenders of Wildlife v. Kempthorne, CV 05-99-M-DWM, slip.

op. at 18-21 (D. Mont. 2006). The Court ultimately set a deadline of February 28,

2008 for the Service to publish a 12-month finding.

      52.    The Service published its 12-month finding, denying ESA protections

for the wolverine, on March 11, 2008. 73 Fed. Reg. 12,929 (Mar. 11, 2008). In

the finding, the Service never addressed the question whether the wolverine

population in the lower-48 United States constitutes an endangered or threatened

species. Instead, the Service determined that this population “does not constitute a

listable entity under the Act” because it did not qualify as a DPS under the ESA’s



                                         21
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 23 of 58



“species” language, as interpreted by the Service. Id. Despite acknowledging

several differences between wolverine populations on either side of the U.S.-

Canada border, the Service incorrectly concluded that such differences were

irrelevant to the DPS inquiry. Conservation groups again brought suit to challenge

this finding. The Service declined to defend the DPS decision when challenged

and, on March 6, 2009, the Service agreed to settle that case by committing to

issue a new 12-month finding on wolverine listing by December 1, 2010. See 78

Fed. Reg. 7,864, 7,866 (Feb. 4, 2013).

II.   2010 12-MONTH FINDING

      53.    On December 14, 2010, nearly two weeks after the deadline, the

Service finally published its 12-month finding, which determined that the

wolverine within the contiguous United States constituted a distinct population

segment that warranted listing under the ESA due to the predicted impacts of

climate change and other threats. 75 Fed. Reg. 78,030 (Dec. 14, 2010). In its

finding, the Service estimated wolverines were “likely to lose 63 percent of their

current habitat area over the next century,” and “by 2045, maintenance of the

contiguous U.S. wolverine population in the currently occupied area will require

human intervention to facilitate genetic exchange.” Id. at 78,054. However, the

Service still refused to extend ESA protections to the wolverine, finding that an

actual listing decision was “precluded by higher priority listing actions.” Id.



                                         22
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 24 of 58



       54.   Thereafter, the Service did not set a timetable for issuing a listing

decision on the wolverine until it was required to do so by a separate court

settlement in litigation brought by plaintiff Center for Biological Diversity

addressing the Service’s chronic backlog of listing determinations. Endangered

Species Act Section 4 Deadline Litig., Misc. Action No. 10-377 (EGS), MDL

Docket No. 2165 (D.D.C. Sept. 9, 2011). As part of this settlement, the Service

agreed to issue a proposed listing rule for the wolverine, or withdraw the

“warranted” 12-month finding, by the end of the 2013 Fiscal Year. Id.; see also 78

Fed. Reg. at 7,866.

III.   2013 PROPOSED LISTING RULE

       55.   Pursuant to this settlement, on February 4, 2013, the Service issued a

rule proposing to list the distinct population segment of the North American

wolverine occurring within the contiguous United States as threatened under the

ESA. 78 Fed. Reg. at 7,864. The proposed rule adopted the analysis presented in

the 2010 12-month finding to support the Service’s conclusion that the wolverine

occurring in the contiguous United States met both the discreteness and

significance requirements and, therefore, was listable as a “distinct population

segment” under the Act. Id. at 7,873-74. The Service further concluded that

climate change posed a primary threat to the wolverine’s survival, and that




                                          23
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 25 of 58



trapping and small population size also posed threats when acting in concert with

climate change. Id. at 7,873; 85-86.

      56.    Specifically, the Service concluded that the lower-48 wolverine was a

discrete population segment based on the DPS criterion focusing on differences in

conservation status across the international boundary with Canada. The Service

predicated its discreteness finding on three main factors. First, the Service

concluded that the wolverine’s small population size in the lower 48—an estimated

total of 250 to 300 individuals compared to western Canada’s population of up to

nearly 19,000 individuals—translates to a higher extinction risk for the population

in the contiguous United States relative to the more secure Canada-Alaska

population. 75 Fed. Reg. at 78,037. Second, the Service concluded that the

exceptionally low effective total population size of the wolverine occurring in the

contiguous United States falls below that needed to maintain genetic diversity and

demographic stability as compared to Canadian wolverines, making the lower-48

wolverine population susceptible to deleterious effects due to reduced genetic

resiliency and ability to adapt to change. Id. at 78,037-38. The Service also

observed that lower-48 wolverines exhibit a reduced genetic diversity compared to

Canadian wolverines, indicating that genetic drift—a change in the gene pool of

small populations—is already occurring in lower-48 populations, as well as a level

of genetic separation with Canadian wolverine populations. Id. Third, the Service



                                         24
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 26 of 58



noted that the fragmented nature of wolverine habitat in the contiguous United

States results in smaller, “sky island” patches separated by unsuitable habitats as

compared to more connected and contiguous habitat in Canada. Id. at 78,037.

Compounding this problem, the Service explained, is the low population density

and genetic diversity of wolverines in the contiguous United States, which requires

the exchange of individual wolverines between islands of habitat to avoid

inbreeding or local extinction, unlike in Canada where exchange of individuals

between habitats is both more likely to occur and less critical for the long-term

maintenance of those populations. Id. at 78,038. Accordingly, the Service deemed

the lower-48 wolverine population to satisfy the discreteness requirement for a

DPS designation.

      57.    Regarding its finding of significance, the Service concluded that the

lower-48 wolverine discrete population segment is biologically and ecologically

significant for ESA purposes because loss of wolverines in the contiguous United

States would represent a significant gap in the range of the taxon, substantially

curtailing the range of the wolverine by moving the southern range terminus

approximately 15 degrees of latitude to the north, and would “eliminate wolverines

from the fauna of the contiguous United States.” Id. at 78,041. The Service

observed that, contrary to the popular tendency to discount the conservation

priority of peripheral populations, the status of the contiguous United States



                                         25
        Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 27 of 58



wolverine as a peripheral population is significant because such peripheral

populations often support the last remnant individuals of declining species. Id.

Regarding wolverine genetics, the Service also highlighted that several genetic

studies confirm genetic differentiation between wolverines in the contiguous

United States and those in Canada coinciding with the international border,

indicating that individuals are not passing freely between Canadian and lower-48

populations. Id. The Service expressed conservation concern regarding the lower

genetic diversity present in the lower-48 wolverine population. Id. at 78,041-42.

The Service therefore deemed the significance criterion for a DPS designation also

satisfied.

       58.   The Service also concluded that climate change posed a threat to the

wolverine DPS. As discussed, the best available scientific information predicts

that the wolverine’s snowy habitat will shrink dramatically as climate change

progresses, with significant detrimental impacts on the species. The Service’s

proposed rule accordingly concluded “[w]olverine habitat is projected to decrease

in area and become more fragmented in the future as a result of climate changes.”

78 Fed. Reg. at 7,877. These habitat changes, in turn, “are expected to have direct

and indirect effects to wolverine populations in the contiguous United States,”

posing a significant threat to the continued survival of this wolverine distinct

population segment. Id.



                                          26
         Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 28 of 58



         59.    As climate change shrinks the patches of suitable habitat occupied by

wolverine subpopulations and enlarges the distance between them, scientists

predict that the difficulty of dispersal between subpopulations will increase. Thus,

gene flow will decrease. If this breakdown of metapopulation dynamics occurs, the

Service concluded that “the entire metapopulation may be jeopardized.” 78 Fed.

Reg. at 7,867. Therefore, as severe as the projected habitat declines are, the

proposed rule found “gross loss of habitat area is likely to result in a loss of

wolverine numbers that is greater than the overall loss of habitat area.” Id. at

7,876.

         60.    The dire threat of habitat loss recognized in the 2013 proposed listing

rule compounds other existing and future threats to wolverines. For example, both

intentional and incidental trapping pose a threat to wolverines, and the impact of

both will only increase as climate change further fragments habitat and threatens

metapopulation dynamics. The Service found that trapping poses a threat to the

lower-48 wolverine population “when working in concert with climate change.”

Id. at 7,886.

         61.    Low wolverine population numbers are also a threat compounded by

habitat loss. The Service agreed that the effective population size of the remaining

wolverine population in the contiguous United States is “below what is thought

necessary for short-term maintenance of genetic diversity.” Id. at 7,884. Further,



                                            27
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 29 of 58



the Service found that climate-driven isolation of certain populations “would result

in a high likelihood of reduced genetic diversity due to inbreeding within a few

generations.” Id. at 7,876 (citing Cegelski, et al. (2006) at 209). The Service

therefore concluded that “the risk factor of small population size . . . is a threat to

the North American wolverine DPS when considered cumulatively with habitat

loss resulting from climate change.” Id. at 7,885.

IV.   THE SERVICE’S 2014 WITHDRAWAL

      62.    After publishing a proposed rule, the ESA requires the Service to

publish a final rule or withdraw the proposed rule within one year, 16 U.S.C. §

1533(b)(6)(A), 50 C.F.R. § 424.17 (a)(1), except that the Secretary may extend the

period for six months for the purpose of “soliciting additional data” in response to

“substantial disagreement regarding the sufficiency or accuracy of the available

data,” 16 U.S.C. § 1533(b)(6)(B)(i), 50 C.F.R. § 424.17 (a)(1)(iv). After

publishing the 2013 proposed listing rule, the Service took the six-month

extension, citing several states’ and a few scientists’ disagreement with the

scientific information presented by the Service in the proposed rule. 79 Fed. Reg.

6,874 (Feb. 5, 2014). With this extension, the ESA established the Service’s new

deadline for publishing a final determination on the proposed listing as August 4,

2014. Id.




                                           28
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 30 of 58



      63.    In the months leading up to this deadline for final determination, the

Service abruptly changed course from its findings in the proposed rule and

unexpectedly determined that neither climate change nor other risks posed

significant threats to the survival of the wolverine.

      64.    Accordingly, on August 13, 2014, nine days after the ESA statutory

deadline to publish a final decision, the Service issued a withdrawal of its proposed

listing determination for the wolverine, finding that, although it considered the

wolverine DPS a listable entity under the Act, it did not believe the lower-48

wolverine population is threatened. 79 Fed. Reg. 47,522 (Aug 13, 2014).

      65.     In October 2014, conservation organizations filed suit in this Court

challenging the Service’s withdrawal decision.

V.    THIS COURT’S 2016 RULING

      66.    On April 4, 2016, this Court ruled in favor of the plaintiff

conservation organizations, holding that the Service erred in withdrawing the

proposed rule by arbitrarily dismissing threats to the lower-48 wolverine

population arising from climate change and small population size. See Defenders

of Wildlife, 176 F. Supp. 3d at 1011.

      67.    This Court held that the Service “erred when it determined: (1) that

climate change and projected spring snow cover would not impact the wolverine at

the reproductive denning scale in the foreseeable future, and (2) that small



                                          29
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 31 of 58



population size and low genetic diversity do not pose an independent threat to

wolverine viability in the United States. By incorporating these determinations

into the [w]ithdrawal, the Service’s decision against listing the wolverine as

threatened under the ESA is arbitrary and capricious. No greater level of certainty

is needed to see the writing on the wall for this snow-dependent species standing

squarely in the path of global climate change.” Id.

      68.    This Court therefore vacated and remanded the Service’s withdrawal

decision and highlighted the necessity for the Service to take prompt action on the

proposed wolverine listing, noting that “[i]t has taken us twenty years to get to this

point. It is the [Court’s] view that if there is one thing required of the Service

under the ESA, it is to take action at the earliest possible, defensible point in time

to protect against the loss of biodiversity within our reach as a nation. For the

wolverine, that time is now.” Id. at 1011-1012.

VI.   THE SERVICE’S SUBSEQUENT DELAY

      69.    Despite this Court’s explicit admonition for the Service to take action

on the wolverine listing proposal “at the earliest possible, defensible point in

time”—a time that the Court in 2016 characterized as “now,” id.—more than three

years after the Court’s decision, the Service had still failed to take any action to

finalize the wolverine listing.




                                          30
        Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 32 of 58



        70.   As a result, the conservation organization again returned to this Court

in March 2020, this time to challenge the Service’s failure to make a timely finding

on the proposed wolverine listing. Rather than defend its conduct, the Service

entered into a settlement agreement with the Plaintiffs. As part of this settlement,

the Service agreed to issue a final listing decision for the wolverine DPS by August

2020.

VII. THE CHALLENGED WITHDRAWAL DECISION

        71.   On October 13, 2020, the Service published its renewed listing

decision on the proposed rule to designate the lower-48 wolverine population as a

threatened species under the ESA. See 85 Fed. Reg. 64,618. In its final listing

decision, the Service decided to withdraw the proposed rule and rejected ESA

listing of the wolverine—i.e., the same result reached by the agency in the 2014

withdrawal decision that this Court invalidated in 2016. This time around, the

Service abandoned its prior findings that the contiguous U.S. wolverine constitutes

a distinct population segment, and instead concluded that the contiguous U.S.

wolverine is not a listable entity under the ESA. Id. at 64,631. In this respect, the

Withdrawal revived an illegitimate strategy that the Service had invoked in

denying wolverine listing in 2008 but then declined to defend when challenged

before this Court. Moreover, the Service in the new Withdrawal disregarded the

best available science and ignored important factors in concluding that the



                                          31
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 33 of 58



wolverine faces no significant threats that likely will make it become endangered

within the foreseeable future within all or a significant portion of its range. Id. at

64,647.

      A.     The Service’s Negative DPS Finding

      72.    A population of a species is “discrete” under the Service’s own DPS

policy if, among other things, it is “delimited by international governmental

boundaries within which differences in control of exploitation, management of

habitat, conservation status, or regulatory mechanisms exist that are significant in

light of section 4(a)(1)(D) of the Act.” 61 Fed. Reg. at 4,725. As discussed, the

Service deemed the lower-48 wolverine population to be “discrete” under this

criterion when proposing wolverine listing in 2013.

      73.    Addressing the international boundary issue, both in the challenged

Withdrawal and in prior findings, the Service recounted major differences in

conservation status between the wolverine populations in Canada and Alaska, on

the one hand, and the wolverine population in the lower-48 states, on the other,

including: (1) wolverines in the lower-48 United States are far less numerous than

in Canada and Alaska, see 85 Fed. Reg. at 64,629, 75 Fed. Reg. at 78,037; (2)

wolverines in Canada, but not in the United States, are easily able to move between

areas of suitable, contiguous habitat, id., and (3) because of their small, isolated

populations, wolverines in the lower-48 United States depend upon regular



                                          32
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 34 of 58



exchanges of individuals between populations to maintain genetic diversity and to

repopulate areas after natural or human-caused mortalities have depleted local

populations, with population distributions “primarily limited by dispersal of the

more philopatric sex (females),” whereas much larger and more contiguous

distribution of wolverine populations in Canada and Alaska makes exchange of

individuals less important for wolverine conservation, see 85 Fed. Reg. at 64,639,

75 Fed. Reg. at 78,037-38.

      74.    Despite acknowledging these stark differences in wolverine

conservation as defined by the U.S.-Canada border, the Service in the challenged

Withdrawal dismissed them as irrelevant to the DPS inquiry—i.e., not attributable

to differences in conservation status. The Service reached this conclusion by

making several flawed assumptions, misinterpreting the best available scientific

information, and ignoring contrary scientific information.

      75.    At the outset, the Service’s dismissal of the conservation difference

reflected in the lower-48 wolverine population’s small size compared to the

Canadian wolverine population was inconsistent with the agency’s own biological

findings. As in prior findings, the Service observed that “[w]olverines in Canada

are considered to occur as a single large group as they are more easily able to move

between areas of suitable habitat and because wolverine habitat is relatively

contiguous” as compared to “wolverines in the contiguous United States [which]



                                         33
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 35 of 58



are considered to be a metapopulation” occupying scattered areas of relatively

isolated habitat. 85 Fed Reg. at 64,629. Nevertheless, the Service in the

challenged Withdrawal arbitrarily concluded that the small population size of

contiguous U.S. wolverines did not reflect a difference in conservation status from

Canadian populations, but rather reflected the lower-48 population’s status as a

peripheral population at the southern extent of the species’ North American range.

Id. Yet this rationale itself recognizes a difference in conservation status because

the peripheral location of the lower-48 wolverine population places it in

fragmented habitat where the metapopulation must be maintained across scattered

core populations occupying relatively isolated suitable habitat areas, whereas core

Canadian populations do not share the same challenges. Thus, the Service’s own

findings support, rather than disprove, a difference in conservation status based on

small population size and the Service’s summary disposal of this issue is arbitrary

and unlawful for that reason alone.

      76.    Further, the Service’s negative DPS determination defied the best

available scientific information. The best available information, as previously

adopted by the Service, suggests that exceptionally low effective population size of

the wolverine population occurring in the contiguous United States falls below that

needed to maintain genetic diversity and demographic stability as compared to

Canadian wolverines, making the lower-48 wolverine population susceptible to



                                         34
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 36 of 58



deleterious effects due to reduced genetic resiliency and ability to adapt to change.

See 75 Fed. Reg. at 78,037-38. Nonetheless, in its Withdrawal, the Service

ignored this best available scientific information and retreated from its own

previous conclusions to advance its unsupported assertion that the small effective

population size of the lower-48 wolverine is not a conservation concern because

the wolverine population is not “genetically isolated” from Canadian populations.

85 Fed. Reg. at 64,629. This speculative conclusion ignored recent scientific

findings regarding the wolverine DPS, including a recent study authored by

Sawaya, et al. (2019) which established that the Trans-Canada highway represents

a significant barrier to wolverine movement southward from more northerly

populations, resulting in substantial genetic discontinuity between wolverines on

either side of the highway, as measured by a mitochondrial haplotype analysis.

The Service’s conclusions also failed to address Sawaya, et al.’s finding that the

U.S. wolverine subpopulations in the Northern Rockies and Cascades each have

only 25 percent of the haplotype diversity of Canadian wolverine populations to

the north. The Service likewise ignored another recent study, authored by Mowat,

et al. (2019), documenting unsustainable trapping levels in southern Canada with

impacts particularly focused on young wolverines most likely to constitute

dispersers carrying new genetic material into the lower-48 population. The

Service’s failure to grapple with this contradictory scientific information renders



                                         35
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 37 of 58



its conclusions unsupported by the best available scientific information and

unlawfully arbitrary.

      77.    In addition to ignoring the best available scientific information, the

Service’s conclusions regarding the difference in conservation status reflected by

the wolverine’s small effective population size in the lower 48 also misinterpreted

and misapplied the available science. For example, the Service asserted

connectivity between currently occupied habitat and unoccupied habitat within the

wolverine’s historical range based, in part, on observational studies documenting

lone male wolverines’ movement and presence outside of primary wolverine

habitat, in California and Colorado. Id. at 64,630. The Service irrationally

concluded that these movements, in addition to movement of wolverines between

occupied areas, reflect “connectivity and the potential for gene flow” between

these habitats. Id. The Service’s flawed analysis overlooks an essential element

required for connectivity and gene flow: the presence of a female wolverine in the

region to allow reproduction. See Sawaya, et al. p. 619 (2019); see also 85 Fed.

Reg. at 64,639. Moreover, population growth studies require demographic

parameters—including reproductive rates, recruitment rates, and survival rates—to

assess any claims about population viability in a species over time. Noting a

handful of instances of individual males dispersing to unoccupied regions of the

wolverine’s historic range is not a substitute for robust work on demographics and



                                         36
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 38 of 58



cannot support a conclusion that the species is expanding into unoccupied regions

of its historic range.

       78.    The Service similarly overlooked and failed to rationally analyze the

best available scientific information in concluding that wolverine habitat

fragmentation in the contiguous United States is not a significant difference in

conservation status from Canada. 85 Fed. Reg. at 64,630-31. The Service

previously concluded that the fragmented nature of wolverine habitat in the

contiguous United States results in smaller, “sky island” patches separated by

unsuitable habitats as compared to the more connected and contiguous habitat in

Canada. See 75 Fed. Reg. at 78,037. The Service reversed course in the

Withdrawal, attempting to discount the significance of habitat fragmentation in the

lower-48 United States based on observations of wolverines moving through areas

without snow cover and on denning behavior of female wolverines outside of areas

retaining deep, persistent snow in boreal regions of Canada and Scandinavia. See

85 Fed. Reg. at 64,631. The Service’s assertion arbitrarily seeks to minimize the

obvious differences between a peripheral lower-48 population occupying relatively

isolated suitable habitat areas and a core Canadian population occupying relatively

contiguous habitat. The Service’s assertion also fails to account for the lack of any

scientific information documenting wolverine denning outside areas of deep,

persistent spring snow in the more southerly portion of the species’ range where



                                         37
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 39 of 58



the listing inquiry is focused. The Service’s conclusions also ignore scientific

evidence—including studies by Sawaya, et al. (2019); Mowat, et al. (2019); and

Scrafford, et al. (2018)—confirming that roads and other landscape developments

present a significant barrier to such movements between isolated habitat areas.

      79.    The Service also overlooked the key point that, as climate change

shrinks the patches of suitable habitat occupied by wolverine subpopulations and

enlarges the distance between them, the difficulty of dispersal between

subpopulations will increase. Thus, as the Service previously recognized in its

2013 proposed rule, gene flow will decrease with increasing climate change

impacts, thereby potentially resulting in “the entire metapopulation [becoming]

jeopardized.” 78 Fed. Reg. at 7,867. The Service’s contrary finding in the

Withdrawal failed to analyze or even account for this possibility. For that reason

too, it was arbitrary and contrary to the best available scientific information.

      80.    The above-described differences in conservation status alone are

sufficient to justify a finding of discreteness, just as they were when the Service

itself proposed such a finding in 2013. However, in addition to irrationally

dismissing differences in conservations status that were sufficient to justify a

finding of discreteness, the Service also arbitrarily rejected independent bases for a

finding of discreteness based on differences in control of exploitation and

regulatory mechanisms.



                                          38
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 40 of 58



      81.     For instance, the Service ignored evidence of differences in control of

exploitation, including recent studies such as Mowat, et al. (2019) and Kukka, et

al. (2017), confirming that the current rate of wolverine trapping in southern

Canada is unsustainable and that trapping disproportionately impacts younger

wolverines that are most likely to constitute the dispersers that the Service relies on

to ensure connectivity with the lower-48 population. These findings, much like

previous findings of the Service, demonstrate that unsustainable exploitation of

wolverines in Canada threatens wolverines in the lower-48 by impeding dispersal

of Canadian wolverines across the international border. 75 Fed. Reg. at 78,039-40.

This threat is only underscored by the Service’s numerous findings that rely on

such dispersal to alleviate apparent threats to the lower-48 population. For

instance, the Service acknowledges that dispersal of wolverines from Canada is

needed to replenish the numbers and genetic viability of the fragmented lower-48

population.

      82.     Because the Service determined that the wolverine population in the

contiguous United States is not discrete from the Canadian population, the Service

did not complete an analysis to determine if the population is significant according

to the DPS Policy. 85 Fed. Reg. at 64,631. Nevertheless, for all of the same

reasons that the Service found the lower-48 wolverine population to satisfy the




                                          39
         Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 41 of 58



significance criterion in the 2013 proposed rule, it continues to satisfy that criterion

today.

         83.   For all of these reasons, the Service’s determination in the Withdrawal

that the lower-48 wolverine population does not qualify as a DPS under the ESA

was arbitrary and unlawful.

         B.    The Service’s Dismissal of Threats Faced by the Wolverine

         84.   The Service also failed to apply the best available science in assessing

the threats faced by the lower-48 wolverine population and, instead, arbitrarily

concluded that the lower-48 wolverine population faces no significant threats that

likely will render it endangered within the foreseeable future throughout all or a

significant portion of its range.

               1.    Climate Change Impacts

         85.   The Service failed to rationally assess the risk of climate change to the

lower-48 wolverine population’s survival. The Service must list a species as

threatened or endangered due to “other natural or manmade factors affecting its

continued existence.” 16 U.S.C. § 1533(a)(1)(E). The Service’s evaluation of the

threat posed by these factors must be rational, Greater Yellowstone Coal. v.

Servheen, 665 F.3d 1015, 1020 (9th Cir. 2011), and grounded in the best available

science, 16 U.S.C. § 1533(b)(1)(A). In the Withdrawal, the Service failed to




                                           40
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 42 of 58



rationally assess the risk of climate change to the survival of the lower-48

wolverine in light of the best available science.

      86.    Despite the well-documented relationship between a cold, snowy

climate and wolverine survival, the Service concluded that climate change does not

pose a significant risk to the wolverine’s survival as a species because, it argued,

the lower-48 wolverine population is not dependent on snow cover for denning,

and, in any event, snow pack will persist at adequate levels for wolverine

reproductive success. 85 Fed. Reg. at 64,643-44. These findings were arbitrary

and unlawful.

             2.     Impact on Wolverine Denning

      87.    First, the Service failed to apply the best available science showing

wolverines depend on deep spring snow, and the best available climate modeling

showing that areas with deep spring snow are likely to shrink dramatically as the

climate warms. Instead, the Service irrationally claimed this massive decline in

spring snowpack—the one feature scientists know is essential to denning and

reproduction—will have no foreseeable impact on wolverine reproductive success.

      88.    To reach this conclusion, the Service first attempted to undermine the

obligate relationship between wolverines and spring snowpack. In so doing, the

Service rejected and failed to rationally assess and apply the best available

scientific information. Most significantly, the Service failed to rationally assess



                                          41
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 43 of 58



the Copeland, et al. (2010) study. Copeland, et al. (2010) established that

wolverine habitat is characterized by persistent spring snowpack and, in particular,

by snowpack that persists until the end of the species’ spring reproductive denning

period. The Service previously attempted to distinguish and dismiss the Copeland,

et al. (2010) study when it first withdrew the proposed wolverine listing rule in

2014, and this Court in 2016 deemed the agency’s reasoning arbitrary and

unlawful. See Defenders of Wildlife, 176 F. Supp. 3d at 1004. The Service’s

second attempt to distinguish and dismiss Copeland, et al. (2010) in the challenged

Withdrawal is equally flawed.

      89.    The Service’s Withdrawal attempted to cast doubt on the

methodology of the Copeland, et al. (2010) study by suggesting that additional

study was needed to evaluate if wolverines in the contiguous United States are

dependent on late-spring snowpack for their reproductive success. 85 Fed. Reg. at

64,643. At the outset, this treatment of the Copeland study misapprehends the

study’s utility. Copeland, et al. (2010) positions its bioclimatic model as a broad

starting point for modeling wolverine denning site selection, with the assumption

that further studies and models will account for the various additional factors that

further explain wolverine denning behavior. While various subsequent studies

cited by the Service demonstrate additional selection criteria for wolverine denning

sites, all demonstrate that wolverines are cold-adapted, and none disprove a



                                         42
        Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 44 of 58



correlation between wolverine denning sites and areas characterized by late-spring

snow conditions. The Service ignored the key point that these studies serve to

reinforce the threat of climate change on the wolverine which, by all accounts, is

suited to a cold and snowy climate. In the absence of any cited study discrediting

Copeland, et al. (2010), the Service’s treatment of the study’s findings was

irrational.

       90.     The Service also failed to rationally assess the best available scientific

information regarding the denning behavior of the wolverine within the contiguous

United States, most notably by citing to various studies recording wolverine

behavior observed in dissimilar wolverine population areas outside of the lower-48

without providing any justification for its basis of comparison. Specifically, the

Service relied on information from far-north, boreal regions of Scandinavia and

Canada to posit that wolverines in the lower 48 do not require persistent snowpack

for successful denning. 85 Fed. Reg. at 64,643. However, these cited studies fail

to diminish the threat that climate change poses to the wolverine population at the

southern periphery of its range in the lower-48 states. Significantly, the Service

pointed to no documented dens outside of the spring snow cover model within the

range of the lower-48 wolverine population or anywhere near it. This fact alone

undermines the credibility of the Service’s arguments regarding the best available

information.



                                            43
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 45 of 58



      91.    A closer examination of the studies selectively cited by the Service

further reveals their poor fit to the lower-48 wolverine population at issue in the

ESA listing decision. The Service largely relied on a 2016 study by Webb, et al.

concerning distribution of female wolverines relative to snow cover in Alberta,

Canada. Id. However, the Webb, et al. (2016) study does not dispel the threat that

a warming climate poses to the wolverine population in the lower-48 United States

for several reasons. Importantly, the authors of the study acknowledged that the

less rocky and less snowy terrain used for denning by wolverines occupying boreal

forest habitats in Alberta, Canada, the focus of the study, was dissimilar to the

mountainous terrain occupied by wolverines in the lower 48. Specifically, Webb

advised that “it may be important to view the Rocky Mountains and Boreal Forest

data separately when drawing conclusions” and suggested that its boreal forest

observations reflect particular wolverine associations with habitat conditions that

are unique to that colder, more northern environment. Webb, et al. p. 1,467

(2016). The Service ignored Webb’s own caution about the application of this

study and instead irrationally used it to extrapolate conclusions about the habitat

requirements of wolverines in the lower-48 states.

      92.    The other studies cited by the Service for this point are similarly

distinguishable. All examined denning by populations outside of the lower-48

wolverine population’s geographical parameters. As the Service itself observed in



                                          44
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 46 of 58



a prior decision concerning the wolverine, the discovery of wolverine dens “in flat

or lowland boreal forest area,” like the dens cited by the Service in the Withdrawal,

would be “largely irrelevant” to any listing decision for the lower-48 wolverine

population because “the habitats in the contiguous U.S. DPS are not lowland

boreal habitats but rather mountainous habitats where the [Copeland et al. (2010)]

model fit is very good.” 79 Fed. Reg. 47,522, 47,527. The Service’s Withdrawal

offered no rational justification for a different conclusion.

             3.     Persistence of Spring Snow

      93.    In addition to its arbitrary discussion of the wolverine’s dependence

on habitat areas characterized by persistent spring snowpack, the Service’s

Withdrawal irrationally assessed the likelihood that the impacts of climate change

would threaten the persistence of spring snowpack within the lower 48. In

particular, the Service relied on narrow findings regarding snow persistence in a

small portion of the wolverine’s range in the lower 48 where snow is expected to

be most persistent, and then applied those findings broadly across dissimilar areas

to conclude that a reduction in snowpack due to climate change would not result in

a significant loss of individuals or threat to population resiliency across the

wolverine’s range in the lower 48.

      94.    At the outset of its discussion, the Service acknowledged that

observed trends and future climate model projections indicate warming



                                          45
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 47 of 58



temperatures for much of the western United States, including areas within the

range of the lower-48 wolverine population. 85 Fed. Reg. at 64,642. The Service

noted, however, that certain higher elevations, such as the Rocky Mountains and

Sierra Nevada Mountains, are likely to be more resilient to projected changes in

temperature and precipitation and claimed that, as a result, wolverines in the lower

48 will still have access to areas with significant spring snow cover in the future.

Id. at 64,643. In this regard, the Sierra Nevada Mountains host no wolverine

population so the possible persistence of spring snowpack in those mountains is

irrelevant to wolverine conservation.

      95.    Further, to support its assertion, the Service pointed to a 2017

analysis, Ray, et al., that modeled future snow persistence for only two areas,

Glacier and Rocky Mountain National Parks. The Service stated that these

locations were selected for analysis because they encompass the latitudinal and

elevational range of wolverines within the contiguous United States. Id. The

Service asserted that the Ray study’s results indicated that large tracts (several

hundred square kilometers (miles) for each site) of significant future snow (greater

than 0.5 m (20 in) in depth) are projected to remain within suitable wolverine

denning habitat. Id. Accordingly, the Service concluded that the species’ needs

related to reproductive behavior are expected to be met in the future (i.e., 38-50




                                          46
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 48 of 58



years) within its North American range, including the contiguous United States.

Id.

      96.    The Service’s reliance on these findings to conclude that climate

change will not produce a significant negative impact on the lower-48 wolverine

population was irrational and disregarded the best available science. First, one of

the areas assessed in the Ray analysis, Rocky Mountain National Park in the

Colorado Rockies, contains no wolverine population, so the prospect of persistent

spring snowpack there is irrelevant to the conservation status of the lower-48

wolverine population. More fundamentally, the Ray study selectively examined

only the two locations projected to be most likely to retain spring snow cover into

the next century according to the findings from the earlier McKelvey study,

discussed supra, which predicted massive losses of spring snowpack elsewhere

across the wolverine’s North American range. The Service’s Withdrawal

discussed, but did not refute, the McKelvey analysis, and in particular offered no

basis to question McKelvey’s results regarding areas more and less likely to retain

spring snow cover. The Service thus “cherry-picked” the two locations most likely

to retain snow to forecast favorable snow conditions for wolverine survival, while

offering no rational basis to reject the McKelvey, et al. (2011) study’s conclusion

as to other locations within the wolverine’s range: that the wolverine’s habitat

across the contiguous United States region would shrink by up to 63% in 2085.



                                         47
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 49 of 58



      97.    This irrationally limited analysis overlooked key threats to wolverine

survival in the lower 48. It disregarded likely climate impacts on snow retention in

those portions of the wolverine’s range in the lower-48 states predicted by

McKelvey to face massive losses of spring snow cover—for instance, lower-

elevation habitat areas in Idaho. Further, by focusing only on the snowiest portions

of the wolverine’s lower-48 range, the Service necessarily omitted any analysis of

the impacts to the interstitial mountain ranges on which the meta-population

depends, or to the wolverine’s ability to move between them, which is critical for

wolverine persistence in the lower 48. This analysis also did nothing to assess the

distribution of the remaining snowpack in relationship to other habitat features of

potential importance to wolverines. The Service itself acknowledged that

wolverines select denning sites based on several factors, but entirely failed to

evaluate any of those factors in concluding that snowpack persistence will

necessarily support a continued wolverine population in the lower 48. The

Service’s narrow and incomplete examination of the future effects of climate

change renders the Service’s conclusions irrational and arbitrary.

             4.    Impacts Related to Small and Fragmented Population

      98.    In addition to its unjustified conclusions regarding climate change, the

Service failed to rationally support its conclusion that wolverine abundance does

not appear to be declining in the contiguous United States. In rejecting threats



                                          48
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 50 of 58



associated with an extremely small and fragmented population, the Service pointed

to a handful of anecdotal observations while ignoring evidence of decline.

Essentially, the Service incorrectly used the ideas of “expansion” and occupancy as

proxies for population growth, while ignoring contrary evidence.

      99.    Regarding range expansion, the Service stated that observed

wolverine movement in the lower-48 supports some level of connectivity, and

potential gene flow, between the current occupied habitat and unoccupied habitat

within the wolverine’s historical range. Id. at 64,639. Specifically, the Service

pointed to the fact that wolverines have recently dispersed into historically

occupied areas, including California and Colorado. Id. These “dispersal” events

each involved the movement of a lone male wolverine into an unoccupied habitat

within the wolverine’s historic range. However, the Service again irrationally

concluded that these movements reflect “gene flow” between these habitats

because the Service overlooked the absence of any female wolverine in the region

to allow for reproduction.

      100. The Service also overplayed a recent multi-state occupancy survey to

support its unfounded claims about population resiliency. Id. at 64,647. This

occupancy study assessed simple presence or absence of wolverines in certain

states over one season, extrapolating to assert more wolverine presence than the

study actually documented. Although this study may offer a snapshot of wolverine



                                         49
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 51 of 58



occupancy in some areas for a limited period of time, its conclusions cannot be

relied on as definitive proof of occupancy rates throughout the range or otherwise

extrapolated to assert population growth because they observe only a single season

and have no “closure.” See Mowat, et al. p. 11 (2019). In this context, “closure”

refers to the ability of the study to distinguish between a single disperser moving

through areas that have otherwise been determined to be unoccupied as opposed to

actual occupants. The Service’s reliance on this study for a conclusion that it does

not support thus threatens to yield overestimation of wolverines in the occupant

population.

      101. The Service also failed to reconcile its assertion of wolverine

population expansion and resiliency with more thorough and longer-term studies of

traditionally occupied areas that have recently been determined to be unoccupied.

Recent monitoring reports provide evidence of wolverine population decline—not

expansion—in significant portions of the lower-48 population’s range. These

reports indicate that traditionally occupied areas of the wolverine range have

decreased in population size in the past several years without new resident animals

filling these vacant spots. The Service failed to consider this relevant scientific

information, which was more thoroughly supported than the information upon

which the agency relied.




                                          50
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 52 of 58



               5.   Other Threats

      102. The Service also arbitrarily dismissed other threats to the wolverine

population in the lower-48 states. Regarding the threats to the lower-48 wolverine

population arising from a low effective population size and overall small

population size, the Service asserted that the wolverine population in the lower 48

is connected with a larger and more robust Canadian population that can replenish

its numbers and genetic diversity. Similarly, the Service dismissed threats arising

from overexploitation of wolverines in Canadian source populations as well as

inadequate genetic diversity in the lower-48 population based on a finding of

sustainable trapping levels and relatively unimpeded movement of Canadian

dispersers into the lower-48 population. As discussed above, however, recent

scientific information demonstrates unsustainable wolverine trapping levels in

southern Canada and substantial barriers to movement between Canadian and

lower-48 wolverine populations, as well as substantial genetic discontinuity

between Canadian and lower-48 populations. The Service failed to consider this

information.

      103. Finally, the Service dismissed the threat of escalating winter

recreation activities in wolverine habitat based on an assertion that wolverines can

maintain residency in high winter-recreational use areas. 85 Fed. Reg. at 64,637.

However, in reaching this conclusion, the Service ignored findings from a new



                                         51
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 53 of 58



study, Heinemeyer, et al. (2019), establishing that female wolverines, the most

significant cohort of the population for reproduction, exhibited stronger avoidance

of off-road motorized recreation and experienced higher indirect habitat loss from

such activities than male wolverines. Heinemeyer, et al. (2019) therefore

suggested that indirect habitat loss, particularly to females, may be of conservation

concern in areas with higher recreation levels. The Service arbitrarily disregarded

this threat, and further failed to evaluate it in light of future trends indicating that

wolverines are likely to face greater pressure from winter recreational activities

over time, given trends of increasing recreation levels with increasing human

population and likely concentration of such recreation in smaller areas due to loss

of snow pack from the anticipated impacts of climate change.

                            FIRST CAUSE OF ACTION

     (Violation of Endangered Species Act – Unlawful Distinct Population
                          Segment Determination)

      104. Plaintiffs hereby reallege and incorporate Paragraphs 1 through 103.

      105. The ESA required the Service to rationally determine, among other

things, whether the lower-48 wolverine constitutes a “species” under the ESA, 16

U.S.C. § 1533. The term “species” includes “any distinct population segment of

any species of vertebrate fish or wildlife which interbreeds when mature.” Id. at

1532(16). The Service’s policy interpreting the phrase “distinct population

segment” requires consideration of the discreteness of the population segment in

                                            52
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 54 of 58



relation to the remainder of the species to which it belongs; the significance of the

population segment to the species to which it belongs; and the population

segment’s conservation status in relation to the Act’s standards for listing. 61 Fed.

Reg. 4,722, 4,725 (Feb, 7, 1996). Under the Service’s DPS Policy criteria for

discreteness, the Service must determine whether “differences in control of

exploitation, management of habitat, conservation status, or regulatory

mechanisms” across international boundaries “exist that are significant in light of

section 4(a)(1)(D) of the Act.” Id. In its evaluations, the Service is required to

utilize the “best scientific and commercial data available” to the agency. 16 U.S.C.

§ 1533(b)(1)(A).

      106. Here, in evaluating whether the lower-48 wolverine population

satisfies requirements for designation as a DPS, the Service ignored and failed to

rely on the best available scientific information to support its conclusions that there

are no “differences in control of exploitation, . . . conservation status, or regulatory

mechanisms” across international boundaries “that are significant in light of

section 4(a)(1)(D) of the Act.” Likewise, the Service failed to articulate a rational

connection between the facts found and the choice ultimately made by the agency.

As a result, the Service acted arbitrarily, capriciously, and unlawfully in evaluating

the factors for determining whether the lower-48 wolverine constitutes a distinct

population segment under the ESA.



                                           53
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 55 of 58



      107. The Withdrawal is therefore arbitrary, capricious, and not in

accordance with law and should be set aside pursuant to the ESA and the

Administrative Procedure Act (“APA”), 16 U.S.C. § 1533, and the Service’s DPS

Policy, 61 Fed. Reg. at 4,725; 5 U.S.C. § 706(2).

                         SECOND CAUSE OF ACTION

(Violation of Endangered Species Act – Unlawful Evaluation of Threats to the
                     Lower-48 Wolverine Population)

      108. Plaintiffs hereby reallege and incorporate Paragraphs 1 through 107.

      109. The ESA required the Service to rationally determine, among other

things, whether the lower-48 wolverine is threatened by “the present or threatened

destruction, modification, or curtailment of its habitat or range,” “the inadequacy

of existing regulatory mechanisms,” “overutilization,” or “other natural or

manmade factors affecting its continued existence.” 16 U.S.C. §

1533(a)(1)(A),(B), (D), (E). The ESA further requires that, in doing so, the

Service must utilize the “best scientific and commercial data available” to the

agency. Id. at § 1533(b)(1)(A).

      110. Here, the Service ignored and failed to utilize the best available

scientific information in concluding that the lower-48 wolverine is not threatened

by factors including small population size, small effective population size, habitat

fragmentation, low genetic diversity, climate change, overexploitation, and

disturbance due to winter recreation. Likewise, the Service failed to articulate a

                                         54
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 56 of 58



rational connection between the facts found and the choice ultimately made by the

agency. As a result, the Service acted arbitrarily, capriciously, and unlawfully in

evaluating threats to the lower-48 wolverine population under the ESA.

      111. The Withdrawal is therefore arbitrary, capricious, and not in

accordance with law and should be set aside pursuant to the ESA and APA. 16

U.S.C. § 1533; 5 U.S.C. § 706(2).

                              PRAYER FOR RELIEF

      THEREFORE, Plaintiffs respectfully request that the Court:

      1.      Declare that Defendants acted arbitrarily and capriciously and violated

the ESA and its implementing regulations in issuing the October 13, 2020

Withdrawal;

      2.      Set aside and remand the October 13, 2020 Withdrawal for further

analysis and agency action consistent with this Court’s decision;

      3.      Order Defendants to issue and publish a new final listing

determination on the proposed wolverine listing rule by a date certain set no later

than six months after this Court’s judgment;

      4.      Grant Plaintiffs such further and additional relief as the Court may

deem just and proper; and

      5.      Award Plaintiffs their reasonable fees, costs, and expenses, including

attorneys’ fees, associated with this litigation.



                                           55
Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 57 of 58



Respectfully submitted this 21st day of January, 2021.


                                            /s/ Amanda D. Galvan
                                            Amanda D. Galvan
                                            Timothy J. Preso
                                            Earthjustice
                                            P.O. Box 4743
                                            Bozeman, MT 59722-4743
                                            (406) 586-9699
                                            Fax: (406) 586-9695
                                            agalvan@earthjustice.org
                                            tpreso@earthjustice.org

                                            Attorneys for Plaintiffs




                                 56
       Case 9:20-cv-00181-DWM Document 5 Filed 01/21/21 Page 58 of 58



                         CERTIFICATE OF SERVICE

      I hereby certify that on January 21, 2021, I served a copy of the foregoing

document on the defendants in the above-captioned matter via first-class mail to

each of the following addresses:

    U.S. Fish and Wildlife Service                David Bernhardt
    1849 C Street, N.W., Room 3331                Secretary of the Interior
    Washington, DC 20240-0001                     U.S. Department of the Interior
                                                  1849 C Street, NW
    Aurelia Skipwith                              Washington, DC 20240
    Director, U.S. Fish and Wildlife Service
    1849 C Street, N.W., Room 3331                William Barr
    Washington, DC 20240-0001                     Attorney General
                                                  U.S. Department of Justice
    Leif M. Johnson                               950 Pennsylvania Avenue, N.W.
    Acting United States Attorney                 Washington, DC 20530-0001
    District of Montana
    P.O. Box 8329
    Missoula, MT 59807



                                               /s/Amanda D. Galvan
